[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a limited contested dissolution matter involving a 15 year old marriage. There is one minor child, issue of the marriage. The parties are in agreement on some issues but both are experiencing financial difficulty and their jointly owned home will be lost in a foreclosure.
The court has considered 46b-81 and 82 in formulating its orders.
The court has jurisdiction in the matter and finds irretrievable breakdown. The marriage is dissolved, with custody of the minor child in the plaintiff. The defendant is entitled to reasonable visitation.
The defendant has offered to pay $100 per week as child support. This is in excess of the guidelines and represents the plaintiff's prayer for relief. It will be the court's support order.  The plaintiff will also retain the furniture, furnishings and appliances at the former family residence.
The plaintiff will retain her 1989 Plymouth and be responsible for the loan balance on the vehicle. The defendant will retain the proceeds of his Workers' Compensation award.
As for obligations, the plaintiff will pay the Sears, nursery school and Newmark-Lewis bills and the defendant will be responsible for the Household Finance, Birelli, and IRS balances. The parties will each pay one-half of the tax bill due to the Town of East Haven. On the obligations assigned, each party will hold the other harmless. CT Page 3410
The parties will share equally the child's uncovered and unreimbursed medical and dental expenses. The parties shall each carry the child on such plans as are available at their places of employment.
The defendant presently participates in a "Profit Sharing Plan" at his place of employment. The plaintiff claims a 50% interest in this plan. No values, commencement dates, nor payouts were provided to the court. However, it does appear to terminate on January 1, 2018. The defendant will have then participated for over 40 1/2 years, of which period he has been married to the plaintiff for 14 1/2  years. He had also participated from about 4  years prior to his marriage. The court therefore awards the plaintiff a one-third interest in said plan, will retain jurisdiction of this matter and order plaintiff's counsel to prepare a "QUADRO" and submit it to the court for approval.
ANTHONY V. DeMAYO, J.